UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4610



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JEFFERY PEDRO STIVENDER,
                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:06-cr-00791-MJP)


Submitted:   December 14, 2007            Decided:   January 10, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Kevin F. McDonald, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Jeffery Pedro Stivender

pled guilty to one count of making false claims to the Internal

Revenue Service, in violation of 18 U.S.C. §§ 287, 2 (2000).                      The

district court imposed a forty-one-month sentence.                        Stivender

timely appealed.

               Stivender’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether the

district court erred by considering the intended loss, rather than

the    actual    loss,   in    calculating        Stivender’s    guideline     range.

Counsel states, however, that he has found no meritorious grounds

for appeal.       Stivender was advised of his right to file a pro se

supplemental       brief,     but   he    did     not   file   one.     Finding    no

meritorious grounds for appeal, we affirm.

               Stivender argues that the court should have considered

the actual loss, rather than the intended loss, in calculating his

guideline range.         However, the guidelines authorize the district

court to increase the offense level based on the greater of the

actual or intended loss, U.S. Sentencing Guidelines Manual § 2B1.1
cmt. n.3(A) (2006), and in this case, the intended loss was greater

than the actual loss. We therefore conclude that Stivender’s claim

is without merit.

               In accordance with Anders, we have reviewed the record in

this    case    and   have    found      no   meritorious      issues   for   appeal.

Accordingly, we affirm Stivender’s conviction and sentence.




                                          - 2 -
          This court requires that counsel inform Stivender, in

writing, of the right to petition the Supreme Court of the United

States for further review.    If Stivender requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Stivender.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -